DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/11/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-11 and 13-15 remain pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper part of the tongue member extending only in an upward direction recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The objection(s) to the specification is withdrawn as a result of the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term “attachment means”
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (Yes)
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. (It is not)
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “said counter-force supports a movement or said flip-top life in a direction towards its fully opened position”, this is unclear. How does the counter force “support” a movement? Generally this is unclear. 
Claim 7 recites “in a convex form”, what frame of reference is the surface convex from?
Claim 8 recites “convexly” and “concavely”, this is unclear as no frame of reference is used to know what surface or view point the convexly and concavely is measured from.
Claims not specifically mentions are included in this rejection due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antier et al. US 7,051,888 B2, herein after referred to as Antier.
Regarding claim 1 Antier discloses a closure for a container with:
a base element (12 skirt, Figs. 1-6), 
a flip-top lid (11 lid, Figs. 1-6) attached to said base element (12) by a hinge (15 and 15’ lamellae, Figs. 2-6) such that the flip-top lid (11) can be moved between a fully opened and a fully closed position (Figs. 1-2 and 4), 
said base element (12) having a skirt (Figs. 1-6) with attachment means (121 inner rib, Figs. 5 and 6) for attaching the closure to the container (Col. 3, lines 62-64), said skirt having an upper region and a lower region, the upper region being closer to the flip-top lid than said lower region when said flip-top lid is in its fully closed position (Figs. 1-6), 
said skirt having a tongue member (122 tongue, Figs. 2-6) extending from said upper region of said skirt into an upward direction (Fig. 2), 
said flip-top lid (11) having a protrusion (117 projection, Figs. 1-6) extending outwardly from said flip- top lid (11) in a direction being normal to said upward direction into which said tongue member extends (Fig. 2), 
said tongue member (122) and said protrusion (117) being positioned and arranged such that, during a movement of said flip-top lid  between its fully closed and its fully opened position, said protrusion and said tongue member are, over a first predetermined angular range of the position of the flip-top lid relative to the base element during its movement between its fully closed and its fully opened position, in contact with each other, such that the protrusion  exerts a force onto said tongue member (F5, Fig. 6) in an inward direction and said tongue member  exerts a counter-force to said protrusion (F6, Fig. 6), such that, when said flip-top lid  is within a second predetermined angular range relative to said base element, said counter-force supports a movement of said flip-top lid in a direction towards its fully opened position (Col. 4, lines 50-54), 

Regarding claim 2 Antier discloses the closure according to claim 1 and further discloses wherein an angle of opening of said flip-top lid (11) between its completely closed and its completely opened position is equal to or greater than 180˚ (Figs. 1, 4 and 6).
Regarding claim 3 Antier discloses the closure according to claim 1 and further discloses wherein the hinge comprises two parts, in the form of two elastic sheets (15 and 15’, Col. 3 line 65) connecting the flip- top lid and the base element (Figs. 2-4).
Regarding claim 4 Antier discloses the closure according to claim 3 and further discloses wherein said tongue member and said protrusion are positioned, in a circumferential direction of said closure, between said two parts of said hinge (Fig. 2).
Regarding claim 5 Antier discloses the closure according to claim 1 and further discloses wherein said tongue member (122) has a portion which extends both into an upward direction and a radially inward direction of the closure (Fig. 6, tongue is extending upward and towards the axis X’ at the top portion above the threads on the neck of the container). 
Regarding claim 7 Antier discloses the closure according to claim 1 and further discloses wherein an outer surface of said tongue member, in one portion of the tongue member curved in a convex form (Fig. 4, the tongue member is curved to follow the circular shape of the closure).
Regarding claim 9 Antier discloses the closure according to claim 1 and further discloses wherein the protrusion of the flip-top lid (117) is positioned at an upper portion of the flip-top lid and extends radially outwardly (Fig. 2).
Regarding claim 10 Antier discloses the closure according to claim 1 and further discloses wherein the angular extension of said protrusion (117) and/or said tongue member 
Regarding claim 13 Antier discloses the closure according to claim 1 and further discloses wherein a height of the skirt of said base element  is different over a circumferential extension (Figs. 3 and 4), while the height of the skirt  is largest in a circumferential area where said tongue member and/or said protrusion are positioned (Figs. 3 and 4).
Regarding claim 14 Antier discloses a container (3 bottle Figs. 3-6) with the closure according to claim 1.
 Regarding claim 15 Antier discloses the closure according to claim 14 and further discloses wherein said closure (1) is attached to a neck (2 neck, Figs. 5 and 6) of said container and wherein the neck comprises, at its outer surface, a protrusion (21 outer annular flange, Figs. 5 and 6), wherein said tongue member (122) is arranged such that it extends in an inward direction at a position above said protrusion (21) of said neck of said container (Fig. 6 shows the upper portion of the tongue is extending inwardly above the protrusion 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Antier in view of Naumann WO 2019/113681 A1, herein after referred to as Naumann.
Regarding claim 6 Antier discloses the closure according to claim 1. Antier discloses substantially all the limitations of the claim(s) except for the upper part of the tongue member 
Regarding claim 8 Antier discloses the closure according to claim 1. Antier lacks wherein an outer surface of said tongue member has, in one portion thereof, an at least partly convexly formed cross section, into a concavely formed cross section.
Naumann teaches wherein an outer surface of said tongue member (120, Fig. 6) has, in one portion thereof, an at least partly convexly formed cross section (portion of the tongue member right above 166 in Fig. 6), into a concavely formed cross section (section of tongue member at 158, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tongue member to include a convex shaped portion below a concave shaped portion as taught by Naumann as doing so it well known in the art and would yield predictable results. Additionally, it will allow the tongue member (138, Fig. 6) to seat in the concave portion and allow for easy opening of the flip top portion and also to assist the lid to say in the open position (page 2, lines 30-34).
Regarding claim 11 Antier discloses the closure of claim 1. Antier lacks wherein the angular extensions of said protrusion and said tongue member in a circumferential direction of the closure are exactly identical and overlapping.
Antier discloses substantially all the limitations of the claim(s) except for the protrusion and tongue member having the same width around the circumference.  It would have been obvious matter of design choice to one having ordinary skill in the art at the time the invention .

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Applicant argues “that it is not reasonable to interpret a deflected state of the closure…to meet the structural limitation of the closure set forth”, examiner disagrees. Antier especially Fig. 6 shows the closure in it operative state which is described in claim 1, example “during a movement of said flip-top lid between its fully closed and its fully opened position” and “during its movement between its fully closed and its fully opened, in contact with each other, such that the protrusion exerts a force onto said tongue member in an inward direction”.
Applicant argues that “the upper tongue portion of the tongue structure in Fig. 6 of Naumann clearly does not meet the claim limitation”, examiner disagrees. As shown in Fig. 6 near 162 the upper portion of the tongue extends in an upward direction, and the outer face above 148 (the upper portion extends upwards. The tongue structure of Fig. 6 might have a sloped surface but it is still only extending in an upward direction i.e. it is not bent to change direction. Applicant alleges that the fourth paragraph of page 7 of the specification recites evidence that a tongue member with an upper portion that extends only upwards produces an unexpected result with that shape. There is no mention of an upper tongue portion that extends only upwardly, so the examiner cannot fully respond to this argument as it is unclear what evidence is being cited.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L KMET/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735